345 S.E.2d 391 (1986)
316 N.C. 733
James A. PITTMAN
v.
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY.
No. 201P86.
Supreme Court of North Carolina.
June 3, 1986.
Moore, Ragsdale, Liggett, Ray & Foley, Raleigh, for defendant.
Musselwhite, Musselwhite & McIntyre, Lumberton, for plaintiff.


*392 ORDER
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of June 1986."